DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-6 are pending in the application.  Claims 7-9 are cancelled.
Priority
This application is a continuation of U.S. Nonprovisional Patent Application No. 16/433,506, filed June 06, 2019, which is a divisional application of U.S. Nonprovisional Patent Application No. 16/029,185, filed July 06, 2018, which is a divisional application of U.S. Nonprovisional Patent Application No. 15/368,508, filed December 02, 2016, which claims priority benefit of U.S. Provisional Patent Application No. 62/261,871, filed December 02, 2015.
Although applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged, applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later- filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
1,871, filed December 02, 2015.
The disclosures of prior-filed application 62/261,871 fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. It appears that the provisional application fails to provide adequate support for the claimed subject matter with all the structural requirements recited in claim 1. That is, the disclosure of 62/261,871 fails to provide the limitations pertaining to at least the compound  
    PNG
    media_image1.png
    178
    116
    media_image1.png
    Greyscale
 recited in claim 1. The examiner notes that there is no intra-claim element-by-element consideration of priority date for individual claims.  Hence, the benefit of the asserted priority document 62/261,871, filing date December 02, 2015, for claims 1-6 is denied, and it appears the earliest effective filing date for claims 1-6 is the filing date of previously filed non-provisional application 15/368,508, filed December 02, 2016.  If Applicant believes that the claimed subject matter is adequately described by U.S. Provisional Patent Application No. 62/261,871 in the manner provided by the first paragraph of 35 U.S.C. 112, applicant is advised to point out the particulars in response to this Office action. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/06/2020 and 08/08/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, drawn to compounds, pharmaceutical compositions thereof, and methods of treating a nociception receptor mediated disorder in a patient, classified in CO7D 471/04, in the reply filed on 10/04/2022 is acknowledged.
Accordingly, claims 1-6 are currently under examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by FERRARI, CERLESI, MALFACINI, ASTH, GAVIOLI, JOURNIGAN, KAMAKOLANU, MEYER, YASUDA, POLGAR, RIZZI, GUERRINI, RUZZA, ZAVERI AND CALO (European Journal of Pharmacology 2016 793:1-13; publication date 22 Oct 2016; cited by Applicants).
Regarding claims 1, the reference discloses NOP receptor agonists, including 
    PNG
    media_image2.png
    186
    127
    media_image2.png
    Greyscale
(p. 2 Fig. 1), which corresponds to the top left-most entry of the compounds recited in current claim 1.
As to claim 4, the NOP receptor agonist AT-127 acts as full agonist in both calcium mobilization and mouse colon assays (see Abstract. Fig. 2 and accompanying text; Fig. 10 and accompanying text.  Accordingly, as the described action is accomplished by interaction of the agonist with the NOP receptor, there is an inherent modulation of this receptor by the compound.
Claim 2 is rejected under 35 U.S.C. 102(a)(1) as anticipated by FERRARI, CERLESI, MALFACINI, ASTH, GAVIOLI, JOURNIGAN, KAMAKOLANU, MEYER, YASUDA, POLGAR, RIZZI, GUERRINI, RUZZA, ZAVERI AND CALO (European Journal of Pharmacology 2016 793:1-13; publication date 22 Oct 2016; cited by Applicants) as evidenced by ROWE (Handbook of Pharmaceutical Excipients, 6th Edition, Pharmaceutical Press 2009) and MCKIM (Pharmaceutical Technology 2008:1-6).
Ferrari et al. teach the compound AT-127 as set forth above.  The compound in a composition comprising 10% Tween-20 in DMSO is described at p. 2 col. 1 par. 3).  According to Rowe at p. 551-553, Tween-20 (aka Polysorbate 20 – See Table I) is often used as a solubilizing agent for a variety of pharmaceutical substances, where it has been found to be useful for improving the oral bioavailability of drug substrates (p. 550 col. 2 par. 2).  Regarding DMSO as a pharmaceutical excipient, according to McKim (Abstract), "several regulated, marked products include DMSO as a component of the finished dose" and further (p. 6 col 1 par 5 - col 2 par 1)…and [a] GMP-produced compendial product (Procipient dimethyl sulfoxide, PhEur) is now commercially available for pharmaceutical applications. This ensures that a pharmaceutically acceptable product which is suitable for use in human applications is reliably attainable" and "dimethyl sulfoxide USP, PhEur is a versatile and safe material that has much to offer as an excipient product."
Because both Tween-20 and DMSO are well-known and pharmaceutically acceptable excipients for combining with active pharmaceutical substances, the combination of compound AT-127 and these excipients/vehicles reads on the claimed composition of claim 2.
Regarding affidavits or declarations under 35 U.S.C. 1.130(a) that may be effective to overcome the above rejection, the following excerpt from MPEP 717.01(a)(1)(B)(1) is noted: 
(1) Where the authorship of the prior art disclosure includes the inventor or a joint inventor named in the application, an "unequivocal" statement from the inventor or a joint inventor that he/she (or some specific combination of named joint inventors) invented the subject matter of the disclosure, accompanied by a reasonable explanation of the presence of additional authors, may be acceptable in the absence of evidence to the contrary. See In re DeBaun, 687 F.2d 459, 463, 214 USPQ 933, 936 (CCPA 1982).
(2) A mere statement from the inventor or a joint inventor, without any accompanying reasonable explanation, may not be sufficient where there is evidence to the contrary, such as a contrary statement from another named author that was filed in another application on behalf of another party. See Ex parte Kroger, 219 USPQ 370 (Bd. App. 1982) (affirming rejection notwithstanding declarations by the alleged actual inventors as to their inventorship in view of a non-applicant author submitting a letter declaring the non-applicant author’s inventorship).
	Here, Zaveri and Yasuda are the current inventors, while the additional authors are the others listed in Ferrari.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over FERRARI, CERLESI, MALFACINI, ASTH, GAVIOLI, JOURNIGAN, KAMAKOLANU, MEYER, YASUDA, POLGAR, RIZZI, GUERRINI, RUZZA, ZAVERI AND CALO (European Journal of Pharmacology 2016 793:1-13; publication date 22 Oct 2016; cited by Applicants) and RUTTEN (European Journal of Pharmacology 2010 645:119-126).
The teachings of Ferrari et al. are set forth above.  The reference (p. 1 col. 1 par. 1) notes that the N/OFQ – NOP receptor system controls several biological functions including, inter alia, pain transmission, emotional states, motor behavior, memory and learning and drug abuse.  The reference does not explicitly recite a method of treating a nociception receptor mediated disorder in a patient or a method of treating or preventing substance abuse in a patient comprising administering to a patient a compound of claim 1.
In the studies of Ferrari (see Abstract; p. 12 col. 2 par. 1), AT-127 displayed similar selectivity as Ro 65-6570, a known and effective NOP agonist, for classical opioid receptors in recombinant receptors, but exhibited higher selectivity for native mouse receptors.  Rutten (Abstract and throughout), working in the same art area, tested the effects of Ro 65-6570 on the acquisition of opiate- and psychostimulant-induced place preference in rats, concluding that activation of NOP receptors by the compound effectively attenuates the rewarding effect of opiates.  Rutten (p. 125 col. 1 par. 4) also notes that Ro 65-6570 was able to reduce the rewarding effects of opiates and cocaine, and (p. 125 col. 2 par. 5) further concludes that their findings support the hypothesis that NOP receptor agonists may have an anti-abuse effect.  
Although the above-cited studies are carried out in either cell-based or animal model systems,
one of ordinary skill in the art would have been motivated to apply the described methods used in rats in a method for treating substance abuse in a human patient by administering the known and pre-clinically effective NOP agonist AT-127, because 1) Ferrari demonstrated that the AT-127 agonist is similar to, and in some cases superior, to the known and effective NOP agonist Ro 65-6570, and 2) the drug abuse pathology in rats resembles the pathology in humans. Moreover, it has been decided that:1) when there is a reasonable correlation between in vitro or in vivo animal testing and a claimed method invention, a rigorous correlation between said testing and the claimed method is not necessary and 2) that there is no insurmountable difficulty in moving to the next level in the screening chain (i.e. in vitro testing – in vivo animal testing – in vivo human testing) once successful testing has been demonstrated at the previous link in the chain. Cross v. Iizuka, 753 F.2d 1040, 1051, 224 USPQ 739, 747-48 (Fed. Cir. 1985) and (MPEP § 2107.03 and § 2164.02). Thus, in view of the teachings of Rutten combined with the suggestion of Ferrari regarding the saliency of NOP receptor modulation in drug abuse, one of ordinary skill in the art would expect a reasonable correlation between testing in rats and a method of treating humans, and would be motivated to treat substance abuse with the known and effective NOP agonist AT-127, with a reasonable expectation of success.
Regarding affidavits or declarations under 35 U.S.C. 1.130(a) that may be effective to overcome the above rejection, the following excerpt from MPEP 717.01(a)(1)(B)(1) is noted: 
(1) Where the authorship of the prior art disclosure includes the inventor or a joint inventor named in the application, an "unequivocal" statement from the inventor or a joint inventor that he/she (or some specific combination of named joint inventors) invented the subject matter of the disclosure, accompanied by a reasonable explanation of the presence of additional authors, may be acceptable in the absence of evidence to the contrary. See In re DeBaun, 687 F.2d 459, 463, 214 USPQ 933, 936 (CCPA 1982).
(2) A mere statement from the inventor or a joint inventor, without any accompanying reasonable explanation, may not be sufficient where there is evidence to the contrary, such as a contrary statement from another named author that was filed in another application on behalf of another party. See Ex parte Kroger, 219 USPQ 370 (Bd. App. 1982) (affirming rejection notwithstanding declarations by the alleged actual inventors as to their inventorship in view of a non-applicant author submitting a letter declaring the non-applicant author’s inventorship).  
Here, Zaveri and Yasuda are the current inventors, while the additional authors are the others listed in Ferrari.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M MAURO/Primary Examiner, Art Unit 1625